Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 5 is objected to.  The limitation “prophenyl group” towards the end of claim 5 should be amended to --propenyl group--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites the limitations “the substituted C5-C60 carbocyclic group”, “the substituted C1-C60 heteroaryloxy group”, and “the substituted C1-C60 heteroarylthio group”.  These three limitations are rejected under 112(b) as they lack proper antecedent basis.  Applicants can overcome this rejection by including these three limitations in the list of groups covered by R1 to R14 in the Markush group on the first page of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ha et al. (US 2020/0365814).  Ha et al. has an effective filing date of 2/23/18 which is approximately 15 months before Applicants foreign priority date of 5/17/19.

    PNG
    media_image1.png
    181
    223
    media_image1.png
    Greyscale
on page 284.  As applied to Formula 1 of claim 1, this compound has variables R1-R6 and R8-R14 equal to hydrogen and variable R7 is equal to a 9-phenanthrenyl moiety, which is a C14 aryl group satisfying claim 1.  Because this compound satisfies rings A, A’, B and C and has the same spatial orientation as formula 1 of claim 1, it necessarily follows that the distance between rings A’ and B is such that there is orbital overlap.  Moreover, it also necessarily follows that because the above compound has the same spatial orientation of phenyl rings as formula 1 the distance d between the center of the A’ phenyl group and the B phenyl group would fall within the 3-5 Å range required by claim 2.  Additionally, because the compound shown above anticipates all of the structural limitations of formula 1 of claim 1, it follows that such a compound would be expected to undergo Risc via TTA as required by claim 10.  The properties of a compound are tethered to its structure and compounds of identical structure must necessarily have identical properties.
Claims 3 and 5: In the compounds above, variable R7 is a C14 aryl group (9-phenanthrenyl) which satisfies claim 3 as well as claim 5 which recites a phenanthrenyl group amongst the at least one of variables R2, R3, R6, and R7.
Claims 6 and 7: Variable R7 in the compound above satisfies formula 3-4 of claim 6 with variables p4 and p5 equal to zero and also satisfies formula 4-4 of claim 7. 
Claims 8 and 9: The compound above satisfies formula 2-4 of claims 8 and 9 with BG equal to formula 3-4 of claim 8 with variables p4 and p5 equal to zero and equal to formula 4-4 of claim 9.
Claims 12 and 17-19: Ha et al. teaches an organic electroluminescent device comprising a compound satisfying formula 1 (paragraph 0006).  The compound shown above is one specific compound which falls under formula 1 of Ha et al.  Compounds which satisfy formula 1 of Ha et al. are taught and exemplified to be employed as a hole adjusting layer in an organic electroluminescent device.  The exemplified devices are comprised of an anode (ITO), a .

Claims 1-4, 10, 12, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2014/104797).
Claims 1, 2 and 10: Lee et al. teaches the compound 
    PNG
    media_image2.png
    122
    66
    media_image2.png
    Greyscale
on page 12 (paragraph 66) and the compound 
    PNG
    media_image3.png
    99
    70
    media_image3.png
    Greyscale
on page 13 (paragraph 69). In these compounds, all variables R1-R14 besides variable R7 in the first compound and R2 in the second compound are equal to hydrogen.  Variable R7 in the first compound and variable R2 in the second compound are equal to a benzofuro[2,3-b]indolyl group which is a C14 heteroaryl group satisfying claim 1.  Because these two compounds satisfy rings A, A’, B and C and has the same spatial orientation as formula 1 of claim 1, it necessarily follows that the distance between rings A’ and B is such that there is orbital overlap.  Moreover, it also necessarily follows that because the above two compounds have the same spatial orientation of phenyl rings as formula 1 the distance d between the center of the A’ phenyl group and the B phenyl group would fall within the 3-5 Å range required by claim 2.  Additionally, because the two compounds shown above anticipate all of the structural limitations of formula 1 of claim 1, it follows that such compounds would be expected to undergo Risc via TTA as required by claim 10.  The properties of a compound are tethered to its structure and compounds of identical structure must necessarily have identical properties.
Claims 3 and 4: Variable R2 or R7 in the two compounds shown directly above is equal to a C14 heteroaryl group, thereby anticipating claims 3 and 4.
Claims 12, 18 and 19: The compounds taught by Lee et al. are employed in organic electroluminescent devices.  The inclusion of any one of the explicitly taught compounds of Lee .

Claims 1-3, 10, 12-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0141311).
Claims 1, 2 and 10: Lee et al. teaches organic electroluminescent devices which comprise the layer sequence shown in figure 1.  In one device example, compound PI-6 is employed as an auxiliary light emitting layer (example (225), table 7).  The structure of PI-6 is shown on page 7 and has the structure: 
    PNG
    media_image4.png
    127
    215
    media_image4.png
    Greyscale
.  As applied to Formula 1 of claim 1, this compound has variables R1 through R6 and R8 through R14 equal to hydrogen, and variable R7 equal to a benzacridinyl group, which is a C16 heteroaryl group satisfying claim 1.  Because this compound satisfies rings A, A’, B and C and has the same spatial orientation as formula 1 of claim 1, it necessarily follows that the distance between rings A’ and B is such that there is orbital overlap.  Moreover, it also necessarily follows that because the above compound has the same spatial orientation of phenyl rings as formula 1 the distance d between the center of the A’ phenyl group and the B phenyl group would fall within the 3-5 Å range required by claim 2.  Additionally, because the compound shown above anticipates all of the structural limitations of formula 1 of claim 1, it follows that this compound would be expected to undergo Risc via TTA as required by claim 10.  The properties of a compound are tethered to its structure and compounds of identical structure must necessarily have identical properties.
Claim 3: In the compound shown directly above, variable R7 is a C16 aryl group (a benzacridinyl group) which satisfies claim 3.
Claim 12: Device example (225) is drawn to an organic light-emitting device which is comprised of a first electrode (ITO), a hole injection layer (2-TMATA), a hole transport layer (-NPD), compound P1-6 as the only ingredient present in an auxiliary light-emitting layer, a light emitting layer comprising a host material [9,10-di(naphthalene-2-yl)anthracene] and a 3), an electron injection layer (LiF), and a cathode (Al) (paragraph 0203 but with compound P1-6 being employed instead of P1-4).  This example anticipates the device limitations of claim 12.  
Claims 13, 14 and 17: Claim 12 is drawn to an organic light-emitting device which comprises an emission layer.  The claim is open-ended to include more than one emission layer.  Because of this, the auxiliary light-emitting layer taught by Lee et al. qualifies as the emission layer in claim 12.  Therefore, the auxiliary light-emitting layer taught in example (225) also satisfies the limitations of claims 13 and 14 since the auxiliary light-emitting layer consists of a compound satisfying formula 1 of claim 1.  Additionally, the auxiliary light-emitting layer which contains P1-6 does not comprise an organometallic compound, thereby satisfying claim 17.
Claim 16: Because the arylamine compound taught in example (225) is employed in an emission layer and satisfies all of the structural limitations of Formula 1 of claim 1, it necessarily follows that compound P1-6 is a fluorescence emitter having TTA characteristics and emits light via TTA fluorescence as required by claim 16. 
Claims 18 and 19: The layer sequence taught by Lee et al. as described in claim 12 above also anticipates all of the device limitations of claims 18 and 19.
Claim 20: Lee et al. teaches that the organic electronic element taught therein may be an organic thin film transistor (paragraph 0051).  One having ordinary skill in the art would at once envisage that such an embodiment would be comprises of a thin-film transistor wherein the first electrode of the organic light-emitting device is in contact with said transistor.  

Claims 1-3, 5-8, 10, 12, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwong et al. (US 2015/0102290).
Claims 1, 2 and 10: Compound 1 of Kwong et al. which has the structure 
    PNG
    media_image5.png
    240
    227
    media_image5.png
    Greyscale
anticipates Formula 1 of claim 1.  As applied to Formula 1 of claim 1 through R6 and R8 through R14 equal to hydrogen, and variable R7 equal to a pyrenyl group which is further substituted by a phenyl group.  The pyrenyl group is a C16 heteroaryl group satisfying claim 1.  Because this compound satisfies rings A, A’, B and C and has the same spatial orientation as formula 1 of claim 1, it necessarily follows that the distance between rings A’ and B is such that there is orbital overlap.  Moreover, it also necessarily follows that because the above compound has the same spatial orientation of phenyl rings as formula 1 the distance d between the center of the A’ phenyl group and the B phenyl group would fall within the 3-5 Å range required by claim 2.  Additionally, because the compound shown above anticipates all of the structural limitations of formula 1 of claim 1, it follows that this compound would be expected to undergo Risc via TTA as required by claim 10.  The properties of a compound are tethered to its structure and compounds of identical structure must necessarily have identical properties.
Claims 3 and 5: In the compound shown directly above, variable R7 is a C16 aryl group (a substituted pyrenyl group), thereby anticipating claim 3 as well as claim 5 which recites a pyrenyl group.
Claims 6 and 7: In the compound shown directly above, variable R7 is a group satisfying formula 3-7 of claim 6 with variable p4 equal to zero and p5 equal to 1 with Z12 equal to a phenyl group.  Additionally, variable R7 in the compound shown above satisfies formula 4-8 of claim 7.
Claim 8: The compound shown directly above satisfies Formula 2-4 of claim 8 with variable BG being a group satisfying formula 3-7 with variable p4 equal to zero and p5 equal to 1 with Z12 equal to a phenyl group.
Claims 12, 13, 15 and 17-19: Kwong et al. teaches organic electroluminescent compounds which comprise a compound of formula 1 as taught in the abstract of Kwong et al.  The compounds are exemplified to be employed in an emission layer of an organic light-emitting device (devices examples which employ compound 10 and 13 of Kwong et al.).  While the device examples do not exemplify compound 1 of Kwong et al., the use of any of the explicitly taught compounds in the manner shown in the device examples is at once envisaged.  The employment of compound 1 in the manner of the exemplified device examples results in an organic light-emitting device comprising an anode (ITO), a hole injection layer, a hole transport layer, an emission layer which comprises a host material doped with 20% of compound 10 or 13 
Claim 16: Because the arylamine compound taught directly above is employed in an emission layer and satisfies all of the structural limitations of Formula 1 of claim 1, it necessarily follows that compound 1 of Kwong et al. would be a fluorescent emitter having TTA characteristics and would therefore emit light via TTA fluorescence as required by claim 16. 
Claim 20: Kwong et al. teaches that organic transistors may employ the organic light emitting devices taught therein (paragraph 0041).  One of ordinary skill in the art would have at once envisaged a device architecture which satisfies the limitations of claim 20. 

Claims 1-7, 10, 12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchiwaki et al. (US 2016/0141509).
Claims 1, 2 and 10: Compound 2 of Fuchiwaki et al. which has the structure 
    PNG
    media_image6.png
    205
    273
    media_image6.png
    Greyscale
anticipates Formula 1 of claim 1.  As applied to formula 1, this compound has variables R1, R4, and R5-R14 equal to hydrogen, variables R1 and R4 are equal to phenyl, and variable R2 is equal to a C10 heteroaryl group (dibenzofuranyl) thereby satisfying claim 1.  Because this compound satisfies rings A, A’, B and C and has the same spatial orientation as formula 1 of claim 1, it necessarily follows that the distance between rings A’ and B is such that there is orbital overlap.  Moreover, it also necessarily follows that because the above compound has the same spatial orientation of phenyl rings as formula 1 the distance d between the center of the A’ phenyl group and the B phenyl group would fall within the 3-5 Å range required by claim 2.  Additionally, because the compound shown above anticipates all of the structural limitations of formula 1 of claim 1, it follows that this compound would be isc via TTA as required by claim 10.  The properties of a compound are tethered to its structure and compounds of identical structure must necessarily have identical properties.
Claims 3 and 4: In the compound shown directly above, R2 is a C10 heteroaryl group which satisfies claims 3 and 4.
Claim 5: In the compound above, R2 is a dibenzofuranyl group, thereby satisfying claim 5.
Claims 6 and 7: In the compound shown above, variable R2 is a group satisfying formula 3-12 of claim 6 with variables p3 and p4 equal to zero, and variable Y11 equal to O.  Additionally, variable R2 satisfies formula 4-14 of claim 7.
Claims 12 and 17-19: Fuchiwaki et al. teaches organic light-emitting devices which comprise a compound satisfying formula 1 as taught therein.  The preparation of an organic light-emitting device which comprises any one of the explicitly taught compounds, including compound 1, is at once envisaged.  Light-emitting devices comprising compound in the manner exemplified by Fuchiwaki et al. results in an organic light-emitting device satisfying all of the limitations of claim 12.  Additionally, the exemplified emission layer does not comprise any organometallic compounds, thereby satisfying claim 17.  The layer sequence taught in paragraph 0070 of Fuchiwaki et al. satisfies the device limitations of claims 18 and 19.
Claim 20: Fuchiwaki et al. teaches that the organic electronic element taught therein may employed in an active matrix display utilizing a thin film transistor (paragraph 0059).  One having ordinary skill in the art would at once envisage that such an embodiment would be comprises of a thin-film transistor wherein the first electrode of the organic light-emitting device is in contact with said transistor.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchiwaki et al. (US 2016/0141509) as applied to claim 1 above.
While Fuchiwaki et al. does not teach a compound satisfying any one of compounds 1-16 of claim 11, it is submitted that the preparation of at least compound 12 as recited in claim 11 would have been obvious to one having ordinary skill in the art given the overall teachings of Fuchiwaki et al.  Specifically, compound 1 of Fuchiwaki et al. is analogous to compound 12 but differs only in the position of the carbon bonded phenyl group.  The inventive compounds of Fuchiwaki et al. satisfy general formula 1 as taught in paragraph 0010.  Variable L is taught as being a divalent arylene group of formula 2 (paragraph 0011) with two of Y1 through Y6 being a direct linkage to the dibenzofuranyl group and the amino nitrogen atom and at least one of the remaining Y1 through Y6is an aryl group.  Fuchiwaki et al. teaches that the presence of at least one aryl group on formula 2 increases the steric demand on the system and results in molecules having high singlet excitation energy (paragraph 0015).  One having ordinary skill in the art would understand that embodiments where there is one phenyl group attached at linker L is not limited to compound 1, but also to a compound which is the same as compound 12 of claim 14.  Such a compound would also satisfy the limitations of claims 8 and 9 with the compound satisfying formula 2-1 and BG satisfying formula 3-12 of claim 8 and 4-14 of claim 9.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766